Citation Nr: 1231339	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  04-42 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a local hearing held before a Decision Review Officer (DRO) at the local RO in April 2005, and at a Board hearing held before the undersigned Acting Veterans Law Judge at the local RO in July 2010.  A copy of each transcript is of record. 

The Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, in November 2010 and again in August 2011.  All requested development has been completed and the claim is once again before the Board.  


FINDING OF FACT

The most evidence of record indicates bilateral hearing loss is unrelated to military service, including acoustic trauma from excessive noise exposure during service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2005 letter, sent prior to the initial adjudication of the claim in August 2005, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  And as for the Dingess requirements, since the Board is denying this claim, the downstream effective date element is ultimately moot.  So not providing notice concerning this downstream element of the claim prior to the initial adjudication in August 2005 is non-prejudicial, i.e., harmless error.  See also 38 C.F.R. § 20.1102 (2011).  Nevertheless, the RO sent him a letter in March 2006, notifying him of the Dingess requirements.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained relevant to his claim for bilateral hearing loss.  

Additionally, the Veteran was provided VA examinations in October 2004, July and December 2005, and January, March and September 2011, specifically addressing whether his bilateral hearing loss is attributable to his military service.  The Board finds these examinations and opinions are adequate, as they are predicated on a full reading of the VA medical records in the Veteran's claims file.  The most recent September 2011 opinion considered all of the pertinent evidence of record, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  And, in obtaining the September 2011 examination, the Board is also satisfied that there has been compliance with its August 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also provided relevant testimony during the hearing before the undersigned in July 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Acting Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described the impact of the disability on his activities of daily living.  The Board hearing discussion revealed any evidence that might be available that had not been submitted other than medical evidence that was to be procured.   

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

This appeal was remanded by the Board in August 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that an opinion be provided with specific parameters.  The September 2011 opinion addressed all of the requested information.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

II.  Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran attributes his bilateral hearing loss to his military service, including acoustic trauma sustained as a result of his working in and around tanks.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there generally must be:  (1) competent and credible evidence of a current disability; (2) competent and credible evidence of in-service occurrence or aggravation of a disease or injury; and, (3) competent and credible evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

Regarding the first requirement for service connection, there is currently diagnosed bilateral hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Hence, resolution of this appeal turns on whether the hearing loss is attributable to military service, including to acoustic trauma.  Regarding in-service incurrence of hearing loss, the Veteran's service treatment records reflect normal hearing at service entrance and discharge in January 1984.  The Veteran has provided competent and credible testimony regarding in-service noise exposure.  The Veteran specifically reported a significant 16 year history of military noise exposure, without benefit of hearing protection.  He was a tank driver, gunner and commander, including one year in combat in Vietnam.  His DD Form 214 confirms these duties.  The Board thus finds there is credible evidence he was exposed to acoustic trauma during service as this is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a), (b); 38 C.F.R. § 3.304(d).  

But the evidence of record must also demonstrate a nexus of current hearing loss to the in-service acoustic trauma.  Medical evidence is not always or categorically required to establish this cause-and-effect correlation or linkage, but it is when, as here, the particular condition at issue is not readily amenable to lay diagnosis or probative opinion on this determinative issue of causation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record also does not contain any evidence of sensorineural hearing loss within one year of the Veteran's discharge from service in January 1984.  Hence, he is not entitled to any presumption regarding in-service incurrence of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

However, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Court in Buchanan went on to indicate, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, to determine its ultimate probative value in relation to other items of evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's VA treatment records from August 1999 to February 2010 note the existence of and treatment for his hearing loss.  In order to answer the determinative issue of causation, the Veteran has undergone numerous VA compensation examinations.  In the October 2004 VA examination, the Veteran stated he was unsure when he first started noticing the hearing loss but feels that it occurred due to working around loud noises.  The Veteran indicated that he worked around tanks when he was in the military from 1968 to 1984 without hearing protection.  He denied civilian occupational and recreational noise exposure.  No etiological opinion regarding hearing loss was provided.  

Thereafter, a July 2005 VA examination noted that military medical records reflect normal hearing at service entrance, and that subsequent examinations continued to show hearing within normal limits bilaterally, including the discharge audiogram in January 1984.  The Veteran reported a history of hearing difficulties in both ears, first noted in the early 1970's in Vietnam.  The Veteran also reported a significant 16 year history of military noise exposure, without benefit of hearing protection.  Again it was noted his civilian jobs included construction, carpentry, and truck driving; he denied any loud hobbies.  The examiner stated that although the Veteran was exposed to excessive military loud noise as a tank driver and commander, review of the service treatment records documented normal hearing at induction and at discharge with no significant high frequency hearing threshold shift.  The examiner concluded that hearing loss was less likely than not related to military noise exposure. 

In December 2005, the Veteran's claims folder was again reviewed by a VA audiologist.  Following a review of the claims folder, the examiner stated that hearing loss was not documented during military service.  The examiner stated that hearing loss was not due to acoustic trauma in military service.  

In a January 2011 audiological examination report, the examiner noted the Veteran's history of military noise exposure, to include tanks, gunfire, and unspecified events of acoustic trauma without the use of hearing protection.  The Veteran's history of post-service occupational noise exposure was noted to include work as a loan officer from 1984 to 2000, truck driver from 2000 to 2005, and carpenter for one year with the use of hearing protection for the latter two occupations.  The Veteran denied working in construction and also reported use of lawn equipment since 1993 and clubs for three years for recreational purposes with the use of hearing protection.  Following the examination and audiometric testing, the Veteran was diagnosed with slightly asymmetrical bilateral sensorineural hearing loss.  The examiner noted that the claims file was not reviewed due to the lack of availability, thus no etiological opinion regarding hearing loss was provided. 

Thereafter, a March 2011 VA addendum opinion was obtained.  The examiner noted review of the claims file and etiological opinions rendered in the October 2004, July 2005, and December 2005 VA examination reports, and referred to the January 2011 VA examination report for the most recent audiometric test results and detailed account of the Veteran's noise exposure history.  The examiner noted that the Veteran's service treatment records showed normal hearing sensitivity without any significant decrease in hearing sensitivity from March 1968 to January 1984, and that although the Veteran did report being exposed to significant noise exposure while in service without hearing protection, no hearing loss was noted during service.  He also made reference to the 2005 Institute of Medicine Study which "found that there was no scientific basis for delayed or late onset noise-induced hearing loss.  In cases where there were normal entrance and separation audiograms, there was no scientific basis for concluding that hearing loss that develops 20-30 years later is causally related to military service."  The examiner concluded that "[g]iven the Veteran's significant history of civilian noise exposure and the onset of the hearing loss occurring well after [the] Veteran's military history, the hearing loss is less likely as not caused by or a result of his military service." 

In a September 2011 VA audiology examination report, the examiner indicated he reviewed the Veteran's claims file.  The examiner noted the Veteran's lay statements of inservice hearing difficulty and diminished hearing since that time.  Also, the examiner stated that there is no scientific basis for concluding that hearing loss developed 20 to 30 years after military service is causally related to that service.  The examiner considered the Veteran's significant post-service civilian noise exposure and stated this could contribute to his current hearing loss.  Further, the examiner stated that while post service hearing loss can be service connected where hearing is within normal limits at the time of separation, there is no medically sound basis to attribute the post-service findings to the Veteran's military service in this case.  The examiner also specifically noted the Veteran's inconsistent descriptions of his civilian noise exposure in both the July 2005 and January 2011 prior examinations, the lack of significant shift in hearing thresholds during service, and that the Veteran could experience diminished hearing during service without actually experiencing hearing loss.  

So this VA examiner considered especially noteworthy the substantial amount of time that elapsed between the claimed precipitating event (acoustic trauma in service) and subsequent development or diagnosis of hearing loss.  Additionally, he noted, the Veteran was exposed to significant post-service noise.  So this VA examiner cited these other factors as more likely causes of the Veteran's hearing loss.  This VA examiner also had the benefit of reviewing the Veteran's entire claims file, and all previous VA examination reports in rendering his opinion.  

The Board accords this opinion significant weight.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  The opinion considered the Veteran's lay statements, the prior examinations of record, and the relevant evidence in the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing"); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  

The Board notes that the Veteran has stated that he had hearing loss during service and since that time.  The Board finds the Veteran competent report hearing difficulty, but not actual hearing loss, as that diagnosis requires audiometric testing and specialized audiological knowledge.  Compare Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge), with Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that Federal Rule of Evidence 702 requires that scientific, technical, or other specialized knowledge, must be provided by a witness qualified as an expert by knowledge, skill, experience, training, or education).  Additionally, the Veteran does not have the medical or other specialized knowledge to link his current hearing loss to inservice acoustic trauma or diminished hearing.  Thus, the Veteran's testimony is not competent to the extent it is offered to show a nexus to service.  Furthermore, the Veteran provided conflicting statements regarding his civilian noise exposure at his VA examinations.  His credibility regarding noise exposure and the onset of diminished hearing is thus reduced.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Accordingly, the Veteran's lay statements do not outweight the medical evidence of record.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


